Citation Nr: 1107973	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  03-05 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependent's educational benefits under Chapter 
35 of Title 38, United States Code.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel
INTRODUCTION

The Veteran had active duty from July 1961 to July 1983.  The 
Veteran died in December 2001 and the appellant is his widow.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This case was 
remanded in February 2006, August 2007 and March 2010 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

As discussed in detail below, the Board is remanding the issue of 
entitlement to service connection for the cause of the Veteran's 
death for further development of the claim.  The issue of 
entitlement to dependent's educational benefits under Chapter 35 
of Title 38, United States Code, is dependent, in part, on 
whether or not entitlement to service connection for the cause of 
the Veteran's death is warranted; as such, these two matters are 
inextricably intertwined.  Therefore, the Board is deferring 
action on the issue of entitlement to dependent's educational 
benefits under Chapter 35 of Title 38, United States Code.


REMAND

The appellant contends that the Veteran's fatal cancer was caused 
by his exposure to herbicides during active duty service.  In its 
August 2007 remand, the Board directed the AMC to contact the 
U.S. Army and Joint Services Records Research Center (JSRRC) for 
verification of exposure to herbicides in Thailand.  However, as 
noted in the Board's March 2010 remand, while the AMC did request 
such information in November 2009, it appeared that it only 
requested this information for the period from August 1973 to 
March 1974 and the Veteran was actually stationed in Thailand 
until August 1974.  Thus, the Board directed the AMC to again 
contact JSRRC for verification of exposure to herbicides in 
Thailand with the correct dates.  However, it does not appear 
that this was done.  The only action done by the AMC was to 
associate with the claims file a copy of a memorandum concerning 
herbicide exposure in Thailand.  Nevertheless, a copy of this 
memorandum was already of record prior to the last Board remand 
in March 2010, and given the nature of this case and in order to 
fully comply with its prior remands, the Board still determined 
that the AMC should verify the Veteran's exposure to herbicides 
in Thailand with the JSRRC.  Thus, while the Board regrets 
further delaying appellate review, in order to comply with the 
Board's prior remands, the AMC should again contact JSRRC for 
verification of exposure to herbicides in Thailand with the 
correct dates, August 1973 to August 1974.  See Stegall v. West, 
11 Vet.App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1. The AMC should contact the JSRRC and 
request verification of the claimed herbicide 
exposure in Thailand based on the dates  of 
August 1973 to August 1974 (to specifically 
include whether herbicide agents were used 
during that time period to clear the perimeter 
at Ubon Afld, Thailand).

2.  After completion of the above, the AMC 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the issues remain denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


